40 N.Y.2d 1044 (1976)
Richard C. Hayes, as Committee of the Person and Property of Thomas F. Hayes, an Incompetent, Appellant,
v.
State of New York et al., Respondents. (Claim No. 57246.)
Court of Appeals of the State of New York.
Argued November 24, 1976.
Decided December 22, 1976.
Samuel B. Weingrad for appellant.
Louis J. Lefkowitz, Attorney-General (Jeremiah Jochowitz and Ruth Kessler Toch of counsel), for respondent.
Concur: Chief Judge BREITEL and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and COOKE.
Order affirmed, without costs, on the memorandum at the Appellate Division (50 AD2d 693).